Citation Nr: 0940531	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-02 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of cold 
injury.  

4.  Entitlement to service connection for arthritis secondary 
to back injury and cold weather injury.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asthma.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
strain.  

7.  Entitlement to a compensable disability rating for 
service-connected anal fistula and external hemorrhoids, 
postoperative.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to 
November 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied entitlement to service connection for residuals 
of cold injury, bilateral hearing loss, tinnitus, and 
arthritis secondary to back injury and cold weather injury.  
The RO also determined that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for asthma and for back strain (claimed as 
skeletal condition).  The RO continued a zero percent 
(noncompensable) rating for service-connected anal fistula 
and external hemorrhoids, postoperative.    

The Veteran did not report for a hearing scheduled before a 
Decision Review Officer at the RO in March 2009.  A travel 
board hearing requested by the Veteran was scheduled at the 
RO in July 2009; however, the Veteran did not show for the 
hearing or request a postponement.  Accordingly, the case 
will be decided as though the Veteran's request for a travel 
board hearing had been withdrawn.  38 C.F.R. § 20.704(d) 
(2009).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, residuals of cold injury, and 
arthritis secondary to back injury and cold weather injury 
and whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
strain are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed May 2001 rating decision determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for asthma.  That 
rating decision is final.

2.  Evidence received since the May 2001 RO decision does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for asthma, is cumulative and 
redundant, and by itself or in connection with the evidence 
previously of record, does not raise a reasonable possibility 
of substantiating the claim.

3.  The Veteran's anal fistula, postoperative, has been 
characterized as healed and constant slight or occasional 
moderate leakage is not shown.  The competent and probative 
medical evidence of record shows the presence of hemorrhoidal 
tags but does not show large or thrombotic irreducible 
hemorrhoids or persistent bleeding, secondary anemia or 
fissures.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for asthma has not been 
received, and the Veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

2.  The criteria for a compensable rating for anal fistula 
and external hemorrhoids, postoperative, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Codes (DCs) 7332, 7335, 7336 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 
2009).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in March 2006.  He was provided further notice 
regarding the assignment of a disability rating in a 
September 2008 letter and the claim was readjudicated in a 
November 2008 supplemental statement of the case.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The RO provided the 
appellant pre-adjudication notice by a letter dated in March 
2006.  

VA has obtained VA treatment records and afforded the 
appellant a physical examination for anal fistula and 
hemorrhoids.  As the Veteran's claim for service connection 
for asthma has not been reopened, the Board finds that a VA 
examination for asthma is not required.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Asthma

The Veteran seeks service connection for asthma.  

The issue of service connection for asthma previously was 
denied in a December 1969 rating decision.  The RO found that 
asthma was not shown in the service treatment records or at 
the discharge examination.  An October 1969 statement from a 
private medical doctor certified that the Veteran was under 
care for treatment of asthma.  The Veteran was notified of 
the denial and his appeal rights in a December 1969 letter.  
The Veteran disagreed with the denial.  At a VA examination 
in February 1970, asthma was not shown.  After the issuance 
of a statement of the case, the Veteran did not perfect an 
appeal to that decision, thus the rating is a final decision.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Evidence is considered "new" 
if it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510 (1992).

In September 1995, the Veteran sought to reopen his claim.  
An April 1996 rating decision determined that new and 
material evidence to reopen a claim for service connection 
for asthma had not been submitted.  No treatment records had 
been received.  The Veteran did not appeal that decision, 
thus the rating is a final decision.  

In December 1999, the Veteran sought to reopen his claim.  VA 
outpatient treatment records for a period from October 1998 
to December 1999 show a diagnosis of asthma but did not show 
service incurrence.  Therefore, a rating decision in April 
2000 did not reopen the claim.  The Veteran did not appeal 
that decision, thus, the rating is a final decision.  

Additional evidence received in October 2000 consisted of 
March 1993 VA treatment records that show the Veteran 
provided a history of having asthma since 1952.  His asthma 
was aggravated by cool damp weather.  He also reported that 
post service he worked at a private company for 19 years 
where he inhaled chemicals.  A May 2001 rating decision 
determined that although the evidence was new it did not 
constitute new and material evidence because it was not 
directly relevant to the issue considered and the claim was 
not reopened.  The Veteran did not appeal that decision and 
thus, the rating is a final decision. 

The Board has reviewed the evidence submitted subsequent to 
the May 2001 rating decision, the last final decision, in the 
context of all the evidence of record and finds that the 
additional evidence is not new and material.  See Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).

In February 2006, the Veteran sought an increased evaluation 
stating that his asthma had worsened and he believed that an 
increase was warranted.  He was required to take a preventive 
medication and to use an inhaler for acute attacks.  Those 
February 2006 statements for an increased evaluation for a 
service-connected disability of asthma were viewed as a claim 
to reopen a claim for service connection for asthma. 

VA outpatient treatment records for the period from January 
2005 to April 2007 show treatment for asthma.  Those records, 
however, did not relate the Veteran's asthma to his active 
military service.  The Veteran wrote in January 2007 that 
everything of which he complained, which includes asthma, is 
service connected.  He further stated that he had suffered 
for years.   

The Board finds that the evidence received since the May 2001 
rating decision, presumed credible for this purpose, when 
viewed with that previously of record, is not new and 
material evidence as defined by regulation.  38 C.F.R. § 
3.156(a).  The previously considered evidence showed that the 
Veteran had a diagnosis of asthma, but failed to show such in 
service and failed to relate the claimed asthma disability to 
service.  The additional evidence submitted since the May 
2001 rating decision does not show asthma in service or 
relate the Veteran's asthma to service and thus does not 
raise a reasonable possibility of substantiating the 
Veteran's claim.

VA medical records show a current diagnosis of asthma.  To 
the extent that this evidence is "new" evidence as not 
previously of record, this evidence is not material because 
it does not bear directly and substantially upon the issue in 
this case.  The evidence indicates that the Veteran has a 
diagnosis of asthma.  However, there is no competent medical 
evidence in these records that shows onset of the Veteran's 
asthma in service or links asthma to service.  Thus, the VA 
medical records are not new and material evidence and do not 
raise a reasonable possibility of substantiating the claim.  

Although a statement submitted by the Veteran is new, in that 
it was not previously of record, it is not material to reopen 
the claim.  The Veteran is competent to report his 
observations of his features or symptoms of an injury or 
illness.  However, the record does not reflect that he 
possesses a recognized degree of medical knowledge that would 
render him competent to offer opinions as to medical 
diagnosis or causation as to asthma.  See, e.g., Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998), cert. denied, 119 S.Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
although the Veteran claims a relationship between his 
service and the current asthma, his opinion is not competent 
evidence.  As a result, his assertion does not constitute 
competent medical evidence that his asthma is linked to 
service or an incident in service.  His assertion of medical 
causation of his asthma cannot serve as the predicate to 
reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. Brown, 
5 Vet. App. 211, 214 (1993).

In summary, the Board finds that the evidence received 
subsequent to the May 2001 rating decision is not new and 
material and does not serve to reopen the claim for 
entitlement to service connection for asthma.  Having found 
that the evidence is not new and material, no further 
adjudication of this claim is warranted.  See Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).

Anal fistula and external hemorrhoids, postoperative

The Veteran contends that his hemorrhoid disability is worse 
than reflected by the noncompensable rating assigned.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Service treatment records showed that in July 1952 an anal 
fistula was incised and a hemorrhoidectomy was performed for 
external hemorrhoids.  On discharge from the hospital, his 
condition was shown as healed.  At a November 1953 
examination when transferred to the U.S. Army Reserves, no 
clinical abnormality was noted for anus and rectum.  When the 
Veteran was in the U.S. Army reserves, at a quadrennial 
examination in August 1958, the examiner noted that the 
Veteran had a hemorrhoidectomy in 1952 with no complications 
and no sequelae.   

A rating decision in December 1969 granted service connection 
for anal fistula and external hemorrhoids, operated, and 
assigned a zero percent (noncompensable) rating effective in 
October 1969 under Diagnostic Code (DC) 7335.  A 
noncompensable evaluation was continued in subsequent rating 
decisions under DC 7336.

Diagnostic Code 7335 directs that fistula in ano be rated as 
impairment of sphincter control under DC 7332 which pertains 
to impairment of sphincter control of rectum and anus.  DC 
7336 pertains to hemorrhoids, external or internal.  38 
C.F.R. § 4.114, DCs 7332, 7335, 7336.  

Under DC 7332, a noncompensable rating is warranted for 
healed or slight impairment of sphincter control without 
leakage.  A 10 percent rating is warranted for constant 
slight or occasional moderate leakage.  A 30 percent rating 
is warranted for occasional involuntary bowel movements, 
necessitating the wearing of a pad.  A 60 percent rating is 
warranted for extensive leakage and fairly frequent 
involuntary bowel movements.  A 100 percent rating is 
warranted for complete loss of sphincter control.  38 C.F.R. 
§ 4.114, DC 7332. 

Under DC 7336, a noncompensable rating is warranted for 
internal or external hemorrhoids which are mild or moderate.  
A 10 percent rating is warranted for large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences.  A 20 percent rating is 
warranted for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  38 C.F.R. § 4.114, DC 
7336.  

At a VA examination in April 2006, the Veteran reported that 
he had intermittent problems with rectal bleeding for many 
years.  The Veteran noticed approximately every four to six 
weeks a passing of small amounts of blood with stools and 
associated swelling and protrusion of hemorrhoids from the 
anus with moderate discomfort.  He reported no change in 
bowel habits, melena, abdominal pain, or weight loss.  The 
pain was not persistent and there was no associated weakness.  
There had been no anemia and his weight was stable.  He 
treated his hemorrhoids using over the counter ointment to 
help reduce them and followed a diet eliminating certain 
foods.  The pain and bleeding with stools resolved over three 
to five days.  On examination, there was no pallor of the 
nail beds or mucous membranes and the examiner observed the 
Veteran appeared overweight.  Inspection of the anal area 
revealed some hemorrhoidal tags.  A digital rectal 
examination revealed a normal anal canal.  There were no 
rectal masses, bleeding, or tenderness.  No fissures could be 
found.  The diagnosis was intermittent rectal bleeding which 
was more likely than not due to internal hemorrhoids.   

VA outpatient treatment records show that in December 2006 
and February 2007 when the Veteran was seen for management of 
his chronic medical problems, a review included the gastro-
intestinal system.  The Veteran denied nausea, vomiting, 
diarrhea, or constipation.  He had no bright red blood per 
rectum or black tarry stool and no change in the color, 
caliber or character of the stool.   

Upon careful review of all the evidence of this case, the 
Board finds that entitlement to a compensable rating for anal 
fistula and external hemorrhoids, postoperative, is not 
established.

The evidence in this case reflects that the Veteran has 
continued complaints of symptoms that are relieved by over 
the counter medication.  On VA examination in April 2006, 
inspection of the anal area revealed some hemorrhoidal tags.  
A digital rectal examination revealed no rectal masses.  As 
the competent medical evidence does not reflect large or 
thrombotic irreducible hemorrhoids, with excessive redundant 
tissue, evidencing frequent recurrences, a 10 percent rating 
under DC 7336 is not warranted.  Although the Veteran 
reported having intermittent problems with rectal bleeding, a 
digital rectal examination found no bleeding and no fissures 
could be found.  Anemia was not shown.  As the competent 
medical evidence does not reveal persistent bleeding with 
secondary anemia or with fissures, a 20 percent rating under 
DC 7336 is not warranted.  38 C.F.R. § 4.118.  

The Board has considered whether the Veteran is entitled to a 
compensable rating under DC 7332.  The Veteran's anal fistula 
was surgically repaired without complications in service and 
shown as healed, which warrants a noncompensable rating.  The 
Veteran has expressed no complaints regarding the surgically 
repaired anal fistula and the competent medical evidence 
revealed a normal anal canal and no fissures.  As the 
competent medical evidence does not reflect constant slight 
or occasional moderate leakage, the Veteran is not entitled 
to a compensable rating under DC 7332. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule does provide for higher ratings for the 
Veteran's anal fistula and hemorrhoid disability, but, as 
discussed above, findings supporting a higher rating have not 
been documented.  In addition, it has not been shown that 
this disability has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment.  For these reasons, the Board finds 
that referral for assignment of an extraschedular rating for 
this disability is not warranted.

The weight of the credible evidence demonstrates that the 
Veteran's anal fistula and external hemorrhoids, 
postoperative, do not warrant a compensable rating.  Staged 
ratings are not indicated in this case, as the Board finds 
the preponderance of the credible evidence demonstrates that 
the Veteran's anal fistula and external hemorrhoids, 
postoperative, have consistently warranted no more than a 
noncompensable rating.  Hart, 21 Vet. App. at 505.  As the 
preponderance of the evidence is against the claim, the 
"benefit of the doubt" rule is not applicable, and the 
Board must deny the claim for a compensable rating.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence not having been presented or 
secured, the Veteran's request to reopen his claim for 
entitlement to service connection for asthma is denied.

Entitlement to a compensable rating for service-connected 
anal fistula and external hemorrhoids, postoperative, is 
denied.


REMAND

With regard to the issues of entitlement to service 
connection for bilateral hearing loss, tinnitus, residuals of 
cold injury, and arthritis secondary to a back injury and 
cold weather injury, and whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for back strain, further development is needed 
prior to appellate review.

A review shows that the issue of service connection for back 
strain previously has been denied.  A rating decision in 
January 2004 determined that new and material evidence had 
not been received to reopen the claim.  The Veteran did not 
perfect an appeal to that decision and it became final.  New 
and material evidence must be received in order to reopen the 
claim.  

In September 2009 the Veteran submitted evidence directly to 
the Board, without a waiver of review by the RO.  That 
evidence included a statement, private medical records that 
pertained to a low back disability and a completed VA Form 
4142 for VA to secure private medical treatment records for 
bilateral hearing loss and tinnitus.  As the evidence has not 
been previously reviewed by the RO, the claim must be 
returned to the RO for initial consideration of this 
evidence.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Given that 
the Veteran has indicated that private treatment records are 
relevant to the issue of service connection for hearing loss 
and tinnitus on appeal, the claim must be returned to obtain 
those identified private medical records prior to final 
appellate review.  38 C.F.R. § 3.159(c). 

In addition, the Veteran seeks service connection for 
residuals of cold injury.  He claims that during his service 
in Korea he suffered from the extreme cold.  The Veteran 
described that as a combat engineer building bridges he stood 
in water in all seasons of the year.  That statement implies 
that the Veteran is, at the least, claiming a foot disability 
and/or lower extremity disability from exposure to the cold.  
At a foot examination in February 2007, dystrophic toe nails 
were shown.  The Veteran has also stated that his claimed 
conditions, to include residuals of cold injury, are related 
to service and he has suffered for many years.  Here, the 
Veteran's statements indicate that his bilateral foot 
symptoms may be related to service.  It does not appear that 
the Veteran has been afforded a VA cold injury protocol 
examination.  The absence of a medical opinion addressing 
this issue requires an examination.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Further, the Veteran asserts that his arthritis is secondary 
to a back injury and cold weather injury.  The Board finds 
that this claim is inextricably intertwined with the claims 
for compensation for service connection for a back disability 
and for a cold weather injury and thus should be remanded 
pending the adjudication of the inextricably intertwined 
claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request the private medical evidence 
related to bilateral hearing loss and 
tinnitus as identified by the Veteran on 
VA Form 21-4142 dated in September 2009.  

2.  Schedule the Veteran for a VA cold 
injury protocol examination.  The claims 
folder must be made available to the 
examiner for review.  The examiner should 
address each currently diagnosed cold 
injury disability, to include arthritis 
and a bilateral foot and/or lower 
extremity disability, if shown, and 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) related to (a) 
service; or (b) an incident in service.  
In doing so, the examiner must acknowledge 
the Veteran's report of a continuity of 
symptoms since service.  The rationale for 
the opinion must be provided.

3.  After completing the requested 
development, the RO should again review 
the record to include the evidence 
submitted after the November 2008 
supplemental statement of the case and 
readjudicate the claim of whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for back strain and entitlement 
to service connection for bilateral 
hearing loss, tinnitus, residuals of cold 
injury, and arthritis secondary to claimed 
back strain and cold weather injury.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and allow the 
appropriate time for response.  
Thereafter, return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


